            Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 1 of 96




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

                                                       )
 LEDCOMM LLC,                                          )
                                                       )
                Plaintiff,                             )
                                                       )
           v.                                          ) Civil Action No. 6:21-cv-00266
                                                       )
 WALMART INC. AND                                      ) JURY TRIAL DEMANDED
 WAL-MART STORES TEXAS, LLC                            )
                                                       )
                 Defendants.                           )
                                                       )


                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff LedComm LLC (“LedComm” or “Plaintiff”), by and through the undersigned

counsel, hereby asserts the following claims for patent infringement against Defendants Walmart

Inc. and Wal-Mart Stores Texas, LLC (collectively “Walmart” or “Defendants”), and alleges as

follows:

                                          SUMMARY

       1.       LedComm owns by assignment all right, title and interest in numerous United

States and foreign patents and applications including United States Patent Nos. 6,803,606,

6,982,522, 7,012,277, 7,154,125, 7,161,190, 7,301,176, 7,490,959, and 8,441,022 (collectively,

the “Patents-in-Suit”).

       2.       Walmart infringes the Patents-in-Suit by at least selling, without authorization,

LedComm’s proprietary technologies in a number of its commercial products including, inter alia,

Great Value and Hyper Tough products (e.g., Great Value 9W A19 Grow Light, Great Value 8.5W

T8 Blacklight, Great Value 8W BR30 Grow Light Large Plant Light, Great Value 16W 3-Way
            Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 2 of 96




Bulb, Great Value R20 50W Equivalent Dimmable Bulb, Great Value A19 75W Equivalent

Daylight Bulb, Great Value 20W Equivalent T3 Lamp, 9W A19 Soft White LED Bulb, Great

Value Color Changing LED Lights, Hyper Tough LED Solar Security Light, Great Value 16W

BR30 LED Floodlight, Great Value 6W A19 Soft White LED Bulb, Great Value 10W PAR38

LED Floodlight, Hyper Tough 24in LED Grow Light, Great Value 4W R14 LED Floodlight, Great

Value 5W A19 LED Emergency Back Up Bulb, Great Value 10W A19 Soft White LED Bulb,

Great Value 9W BR30 LED Floodlight, Great Value 14W A19 Daylight LED Bulb, Great Value

LED Automatic Night Light, Great Value Flame Bulb, among other substantially similar products)

(collectively, the “Accused Products”). These Accused Products are marketed, offered for sale,

sold, and distributed throughout the United States, including in this District.

       3.        By this action, LedComm seeks to obtain compensation for the harm LedComm

has suffered as a result of Walmart’s infringement of the Patents-in-Suit.

                                   NATURE OF THE ACTION

       4.        This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq.

       5.        Walmart has infringed and continues to infringe, and at least as early as the filing

and/or service of this Complaint, has induced and continues to induce infringement of, and has

contributed to and continues to contribute to infringement of, one or more claims of LedComm’s

Patents-in-Suit at least by making, using, selling, and/or offering to sell the Accused Products in

the United States, including in this District, and/or by importing the Accused Products into the

United States.

       6.        LedComm is the legal owner by assignment of the Patents-in-Suit, which were duly

and legally issued by the United States Patent and Trademark Office (“USPTO”). LedComm seeks




                                                  2
             Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 3 of 96




monetary damages for Walmart’s infringement of the Patents-in-Suit.

                                           THE PARTIES

        7.       Plaintiff LedComm is a Texas limited liability company with its principal place of

business at 17330 Preston Rd., Dallas, Texas 75252. LedComm is the owner of the intellectual

property rights at issue in this action.

        8.       On information and belief, Defendant Walmart Inc. is a Delaware corporation with

its principal place of business at 702 SW 8th Street, Bentonville, Arkansas 72716. Defendant

Walmart Inc. may be served with process through its registered agent, C T Corporation System,

located at 1999 Bryan St, Suite 900, Dallas, TX 75201.

        9.       On information and belief, Defendant Wal-Mart Stores Texas, LLC is a Delaware

limited liability company and a subsidiary of Walmart Inc. with its principal place of business at

702 SW 8th Street, Bentonville, Arkansas 72716. Defendant Wal-Mart Stores Texas, LLC may

be served with process through its registered agent, C T Corporation System, located at 1999 Bryan

St, Suite 900, Dallas, TX 75201.

        10.      On information and belief, Walmart is the largest employer in the State of Texas.

See, e.g., https://finance.yahoo.com/news/biden-trump-battleground-states-biggest-employers-

152757539.html (“Overwhelmingly, Walmart (WMT), with about 1.5 million workers nationwide,

is the largest employer across the country, as well as in several of 2020’s battleground states —

including Texas, where it employs 158,545 people.”). Indeed, Walmart maintains nearly 600 retail

locations and 19 distribution centers in the State of Texas. https://corporate.walmart.com/our-

story/locations/united-states/texas.




                                                 3
          Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 4 of 96




       11.     Walmart operates several distribution centers in this District.          For instance,

Walmart operates distribution centers located at(1) 2120 Stemmons Fwy., Sanger, Texas 76266,

and (2) 201 Old Elkhart Rd., Palestine, Texas 75801.

       12.     Walmart also has at least one fulfillment center located in this District at 15101 N.

Beach St., Forth Worth, Texas 76177, and a technology research center located in this District at

5830 Granite Pkwy., Plano, Texas 75024.

       13.     On information and belief, Walmart, through numerous distribution centers,

fulfillment centers and retail stores, directly and/or indirectly distributes, markets, offers to sell,

and/or sells the Accused Products in the United States and/or imports the Accused Products into

the United States, including in the Eastern District of Texas, and otherwise directs infringing

activities to this District in connection with the Accused Products.

                                 JURISDICTION AND VENUE

       14.     As this is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., this Court has subject matter jurisdiction over the matters

asserted herein under 28 U.S.C. §§ 1331 and 1338(a).

       15.     This Court has personal jurisdiction over Walmart because Walmart has (i) availed

itself of the rights and benefits of the laws of the State of Texas, (ii) transacted, conducted, and/or

solicited business and engaged in a persistent course of conduct in the State of Texas (and in this

District), (iii) derived substantial revenue from the sales and/or use of products, such as the

Accused Products, in the State of Texas (and in this District), (iv) purposefully directed activities

(directly and/or through intermediaries), such as shipping, distributing, offering for sale, selling,

and/or advertising the Accused Products, at residents of the State of Texas (and residents in this

District), (v) delivered Accused Products into the stream of commerce with the expectation that




                                                  4
             Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 5 of 96




the Accused Products will be used and/or purchased by consumers in the State of Texas (and in

this District), and (vi) committed acts of patent infringement in the State of Texas (and in this

District).

        16.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C.

§ 1400(b), as Walmart operates a facility in this State and District that produces the Accused

Products.

                                        PATENTS-IN-SUIT

                                     U.S. Patent No. 6,803,606

        17.      U.S. Patent No. 6,803,606 (the “’606 Patent”) is titled “Light Emitting Device and

Manufacturing Method Thereof” and was issued on October 12, 2004. A true and correct copy of

the ‘606 Patent is attached as Exhibit A.

        18.      The ’606 Patent was filed on March 18, 2003 as U.S. Patent Application No.

10/390,180, which in turn claims priority to Japanese Patent Application No. 2002-078119 that

was filed on March 20, 2002.

        19.      LedComm is the owner of all rights, title, and interest in and to the ‘606 Patent,

with the full and exclusive right to bring suit to enforce the ‘606 Patent, including the right to

recover for past infringement.

        20.      The ‘606 Patent is valid and enforceable under United States Patent Laws.

        21.      The ‘606 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘606 Patent.

        22.      For instance, the ‘606 Patent recognized that a traditional light emitting device was

prone to malfunction due to poor adherence between the light-emitting device’s constituent parts.

See, e.g., ‘606 Patent at 1:24-2:17. In this respect, the ‘606 Patent recognized that a resin disposed




                                                   5
          Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 6 of 96




between a light emitting element and reflector of the light emitting device adhered poorly to the

reflector, which in turn could lead to the reflector detaching from the resin “due to heat generated

in mounting the light emitting device or heat generated in operating the light emitting device.” See

id. at 1:24-31. Such detachment could further result in the destruction of an electrical connection

provided by a bonding wire between the light emitting element and electrode of the light emitting

device and/or result in creating a space in which water could enter the light emitting device, thereby

causing the device to malfunction. See, e.g., id. at 1:31-39. 21. In view of the foregoing, the ‘606

Patent sought to “provide a light emitting device capable of preventing detachment of a reflector

from a resin.” Id. at 1:43-45. In this respect, the ‘606 Patent discloses forming a face of the light

emitting device’s reflector into a rough surface, “so that adherence between the reflector and the

resin through the rough surface of the reflector becomes relatively larger.” Id. at 1:57-61.

Advantageously, as a result of this configuration, “the reflector is hardly detached from the resin

even if, for example, the light emitting device receives heat during mounting the light emitting

device on the substrate or during operating the light emitting device,” which helps to “ensure[]

avoidance of such disadvantage as the [light emitting device’s] substrate being detached from the

resin, a bonding wire connected to the light emitting element being disconnected due to the

detachment of the substrate from the resin, and water entering through a detachment portion

between the reflector and the resin, thereby causing malfunction of the light emitting device.” Id.

at 1:62-2:5.

                                    U.S. Patent No. 6,982,522

       23.     U.S. Patent No. 6,982,522 (the “’522 Patent”) is titled “LED Device Including

Phosphor Layers on the Reflecting Surface” and was issued on January 3, 2006. A true and correct

copy of the ‘522 Patent is attached as Exhibit B.




                                                    6
          Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 7 of 96




       24.     The ‘522 Patent was filed on September 23, 2003 as U.S. Patent Application No.

10/667,669, which in turn claims priority to Japanese Patent Application No. 2002-293693 that

was filed on October 7, 2002.

       25.     LedComm is the owner of all rights, title, and interest in and to the ‘522 Patent,

with the full and exclusive right to bring suit to enforce the ‘522 Patent, including the right to

recover for past infringement.

       26.     The ‘522 Patent is valid and enforceable under United States Patent Laws.

       27.     The ‘522 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘522 Patent.

       28.     For instance, the ‘522 Patent recognized that existing white LED devices (that each

include a combination of a blue LED and phosphors emitting red, blue and green lights), “have a

low excitation efficiency or a low wavelength conversion efficiency,” resulting in a low luminance.

‘522 Patent at 1:48-54. To solve this problem, the ’522 Patent recognized that “instead of the blue

LED [ ] emitting light having a blue-region wavelength of 460 nm, it can be devised to use an LED

emitting light having a short blue-violet-region wavelength of 430 nm or below to improve the

excitation efficiency of the phosphors.” Id. at 1:56-60. However, the ’522 Patent explains that

“when the wavelength of the emitting light is changed to an ultraviolet region from the blue-violet-

region, even the high-efficiency light-reflecting resin . . . used as the base [ ] of the LED device [

] of the visible light region has a rapidly reduced light reflectance in a short wavelength region,”

which also causes a reduction of luminance. Id. at 1:61-2:3.

       29.     In view of the foregoing, the ’522 Patent discloses an LED device comprising “a

base having a recess with the upper surface opened, the inner wall surface of the recess constituting

a reflection surface; a LED chip disposed on the inner bottom of the recess; a resin filled in the




                                                  7
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 8 of 96




recess, the resin including phosphors which absorb a part of light emitted from the LED chip to

convert the wavelength thereof and emit light; and a phosphor layer formed on the reflection

surface, the phosphor layer including the phosphors.” Id. at 2:13-21. In this respect, “when the

emitted light from the LED chip reaches the phosphor layer, the phosphors included in the

phosphor layer convert the wavelength of the emitted light from the LED chip and emit light,” and

thus, “the emitted light can be more effectively converted, enhancing reflection efficiency and

luminance.” Id. at 2:22-27.

                                    U.S. Patent No. 7,012,277

       30.     U.S. Patent No. 7,012,277 (the “‘277 Patent”) is titled “Semiconductor Light

Emitting Device” and was issued on March 14, 2006. A true and correct copy of the ‘277 Patent

is attached as Exhibit C.

       31.     The ‘277 Patent was filed on December 23, 2003 as U.S. Patent Application No.

10/745,764, which in turn claims priority to Japanese Patent Application No. 2003-000216 that

was filed on January 6, 2003.

       32.     LedComm is the owner of all rights, title, and interest in and to the ‘277 Patent,

with the full and exclusive right to bring suit to enforce the ‘277 Patent, including the right to

recover for past infringement.

       33.     The ‘277 Patent is valid and enforceable under United States Patent Laws.

       34.     The ‘277 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘277 Patent.

       35.     For instance, the ‘277 Patent recognized that a traditional light emitting device

exhibited poor light emitting efficiency, reliability, and lifetime. See, e.g., ‘277 Patent at 1:38-

2:37. In this regard, the ‘277 Patent recognized that the amount of current that a light emitting




                                                 8
          Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 9 of 96




device’s LED chip is subjected to contributes to these deficiencies. See, e.g., ‘277 Patent at 1:38-

50.

       36.     To help address the aforementioned deficiencies, the ‘277 Patent sought to provide

a light emitting device that exhibited, at least, favorable light emitting efficiency and lifetime

without degrading the reliability the light emitting device’s LED chip. See, e.g., id. at 2:32-37. To

these ends, the ‘277 Patent discloses a light emitting device configuration in which a metal body

is located under a region of a first lead frame on which the light emitting device’s LED chip is

mounted and under a region of a second lead frame that is electrically connected to the first lead

frame. The ‘277 Patent contemplates that this metal body helps to reduce the negative effects

resulting from the LED chip being subjected to current. See, e.g., id. at 1:38- 50, 2:32-49.

                                    U.S. Patent No. 7,154,125

       37.     U.S. Patent No. 7,154,125 (the “‘125 Patent”) is titled “Nitride-Based

Semiconductor Light-Emitting Device and Manufacturing Method Thereof” and was issued on

December 26, 2006. A true and correct copy of the ‘125 Patent is attached as Exhibit D.

       38.     The ‘125 Patent was filed on April 23, 2003 as U.S. Patent Application No.

10/422,404, which in turn claims priority to Japanese Patent Application No. 2002-120576 that

was filed on April 23, 2002.

       39.     LedComm is the owner of all rights, title, and interest in and to the ‘125 Patent,

with the full and exclusive right to bring suit to enforce the ‘125 Patent, including the right to

recover for past infringement.

       40.     The ‘125 Patent is valid and enforceable under United States Patent Laws.

       41.     The ‘125 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘125 Patent.




                                                 9
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 10 of 96




       42.     For instance, the ‘125 Patent recognized that in conventional nitride-based

semiconductor light-emitting devices, “a part of light emitted from [a] InGaN light-emitting layer

[ ] is directed towards [an] Si substrate and absorbed by [the] Si substrate,” which decreases the

light extraction efficiency. ‘125 Patent at 1:33-37. According to the ‘125 Patent, although it may

be possible to form a reflective film on an Si substrate to “prevent the incidence of light to [the] Si

substrate [ ] and to extract the light from the side surface of the semiconductor light-emitting device

in the same manner as that in a device with a sapphire substrate,” “the nitride-based semiconductor

layer cannot be formed thick as the difference in thermal expansion coefficient between nitride-

based semiconductor layers causes crack[s].” Id. at 1:39-47.

       43.     To help address the aforementioned deficiencies, the ‘125 Patent sought to provide

a light emitting device that includes “a reflective layer formed on a support substrate, a p-type

nitride based semiconductor layer, a light-emitting layer and an n-type nitride-based

semiconductor layer successively formed on the reflective layer, wherein a light extracting surface

located above the n-type nitride-based semiconductor layer has irregularities.” Id. at 2:13-20. In

this respect, “[w]hen the light extracting surface has irregularities, the light can also be extracted

to outside, whereby light extraction efficiency can be improved.” Id. at 4:4-6.

                                     U.S. Patent No. 7,161,190

       44.     U.S. Patent No. 7,161,190 (the “‘190 Patent”) is titled “Semiconductor Light-

Emitting Device and Method of Manufacturing the Same” and was issued on January 9, 2007. A

true and correct copy of the ‘190 Patent is attached as Exhibit E.

       45.     The ‘190 Patent was filed on August 1, 2005 as U.S. Patent Application No.

11/193,364, which in turn claims priority to Japanese Patent Application No. 2004-225951 that

was filed on August 2, 2004.




                                                  10
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 11 of 96




       46.     LedComm is the owner of all rights, title, and interest in and to the ‘190 Patent,

with the full and exclusive right to bring suit to enforce the ‘190 Patent, including the right to

recover for past infringement.

       47.     The ‘190 Patent is valid and enforceable under United States Patent Laws.

       48.     The ‘190 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘190 Patent.

       49.     For instance, the ‘190 Patent recognized that an LED having a high heat dissipation

property is required to prevent temperature rises in a device that results in a decrease in optical

output. See e.g., ’190 Patent at 1:21-25. According to the ‘190 Patent, it was common to adopt

“a structure in which a submount is provided under the light-emitting element to release heat

generated therefrom into a metal package via the submount to improve heat dissipation.” Id. at

1:47-51. However, as semiconductor light-emitting devices required extremely high luminous

intensity, it became difficult to “attain the required luminous intensity only by improving the

conversion efficiency from electricity to light,” and attempts to increase the size of a light-emtting

element itself and/or manufacture such a package became impractical. See, e.g., id. at 2:3-13.

       50.     To help address the aforementioned deficiencies, the ‘190 Patent sought to provide

a light emitting device that included “a light-emitting element, a first lead frame having a main

surface having the light-emitting element mounted thereon, a resin portion for fixing the first lead

frame, and a heat-radiating member bonded to a back face of the first lead frame with an

electrically-conductive layer containing metal interposed therebetween.” Id. at 2:25-31. With this

structure, the heat generated in the light-emitting element is more likely to be transferred to the

heat-radiating member via the first lead frame. See e.g. id. at 2:32-34.

                                    U.S. Patent No. 7,301,176




                                                 11
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 12 of 96




       51.     U.S. Patent No. 7,301,176 (the “‘176 Patent”) is titled “Semiconductor Light

Emitting Device and Fabrication Method Thereof” and was issued on November 27, 2007. A true

and correct copy of the ‘176 Patent is attached as Exhibit F.

       52.     The ‘176 Patent was filed on April 22, 2005 as U.S. Patent Application No.

11/112,215 which in turn claims priority to Japanese Patent Application No. 2004-131774 that was

filed on April 27, 2004.

       53.     LedComm is the owner of all rights, title, and interest in and to the ‘176 Patent,

with the full and exclusive right to bring suit to enforce the ‘176 Patent, including the right to

recover for past infringement.

       54.     The ‘176 Patent is valid and enforceable under United States Patent Laws.

       55.     The ‘176 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘176 Patent.

       56.     For instance, the ‘176 Patent recognized a need for light emitting devices with

reduced size but also recognized that simply reducing the size of constituent parts of existing light

emitting devices would result in performance deficiencies. See, e.g., ‘176 Patent at 1:57-2:15. For

example, the ‘176 Patent recognized that a light emitting device’s light output directivity and/or

lead frames’ strength of security could be negatively impacted. See, e.g., id.

       57.     To help address the aforementioned deficiencies, the ‘176 Patent sought to provide

a light emitting device with a reduced size that also allowed for adjustment of the directivity of

output light and/or ensured the strength of the light emitting device’s lead frames. See, e.g., id. at

2:19-25, 3:24-31. To these ends, the ‘176 Patent discloses a light emitting device configuration in

which a light transmitting resin provides a holding portion that holds the light emitting device’s




                                                 12
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 13 of 96




lead frames and a light shielding resin is formed to cover a bottom surface and a side surface of

the holding portion.

                                    U.S. Patent No. 7,490,959

       58.     U.S. Patent No. 7,490,959 (the “‘959 Patent”) is titled “Light Emitting Apparatus,

Backlight Apparatus, And Electronic Apparatus” and was issued on February 17, 2009. A true and

correct copy of the ‘959 Patent is attached as Exhibit G.

       59.     The ‘959 Patent was filed on December 14, 2006 as U.S. Patent Application No.

11/639,806, which in turn claims priority to Japanese Patent Application No. 2005-363886 that

was filed on December 16, 2005.

       60.     LedComm is the owner of all rights, title, and interest in and to the ‘959 Patent,

with the full and exclusive right to bring suit to enforce the ‘959 Patent, including the right to

recover for past infringement.

       61.     The ‘959 Patent is valid and enforceable under United States Patent Laws.

       62.     The ‘959 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘959 Patent.

       63.     For instance, in order to "increase a luminance of a plane light-source," the ‘959

Patent recognized a need for “a light emitting apparatus that is thin and small in a radiation angle,

in a short-axis direction, of a package, and high in coupling efficiency with respect to a light

guiding plate.” ‘959 Patent at 2:21-26, 36-41.

       64.     In this respect, the ‘959 Patent sought to provide a “light emitting apparatus”

comprising “a placement surface that includes an electrode; a light emitter that is placed on the

placement surface; and a transparent sealing resin that seals the light emitter[ ] and forms a concave

surface . . . [where] the light emitter and the electrode being connected via a wire [ ] is curved in




                                                 13
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 14 of 96




such a way that a top section of the curved wire substantially coincides with a deepest section of

the concave surface.” See e.g. id. at 2:46-56; see also, e.g., id. at Claim 1.

                                     U.S. Patent No. 8,441,022

        65.     U.S. Patent No. 8,441,022 (the “‘022 Patent”) is titled “Semiconductor Light

Emitting Device” and was issued on May 14, 2013. A true and correct copy of the ‘022 Patent is

attached as Exhibit H.

        66.     The ‘022 Patent was filed on May 20, 2011 as U.S. Patent Application No.

13/112,405, which in turn claims priority to Japanese Patent Application No. 2010-117807 that

was filed on May 21, 2010.

        67.     LedComm is the owner of all rights, title, and interest in and to the ‘022 Patent,

with the full and exclusive right to bring suit to enforce the ‘022 Patent, including the right to

recover for past infringement.

        68.     The ‘022 Patent is valid and enforceable under United States Patent Laws.

        69.     The ‘022 Patent recognized problems with existing light emitting devices of the

time of the invention of the ‘022 Patent.

        70.     For instance, the ‘022 Patent recognized that existing LED packages include lead

sections that have whole surfaces exposed to an outside resin part of the package to release heat,

but the surface areas of the lead sections exposed to the outside of the resin part does not

sufficiently release heat. See e.g., ‘022 Patent at 2:10-23.

        71.     To address this problem, the ’022 Patent discloses “a semiconductor light-emitting

device, for emitting light to an outside, the semiconductor light-emitting device being mountable

on a substrate, including: at least one semiconductor light-emitting element; a semiconductor

element; a first lead frame including a first inner lead and a first outer lead connected to each other,




                                                  14
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 15 of 96




the first inner lead having a surface on which the at least one semiconductor light-emitting element

is provided, the first outer lead being connectable to a corresponding electrode of the substrate; a

second lead frame including a second inner lead and a second outer lead connected to each other,

the second inner lead having a surface on which the semiconductor element is provided, the second

outer lead being connectable to a corresponding electrode of the substrate; and a fixing member

for fixing the first lead frame and the second lead frame thereto, both the first outer lead connected

to the first inner lead penetrating the fixing member and the second outer lead connected to the

second inner lead penetrating the fixing member being provided on an outer wall surface of the

fixing member, the first outer lead having a surface area greater than that of the second outer lead.”

See e.g., id. at 2:36-57.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,803,606

        72.     LedComm incorporates by reference and re-alleges paragraphs 1-71 of the

Complaint as if fully set forth herein.

        73.     Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘606 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., Great

Value 9W A19 Grow Light, Great Value 8.5W T8 Blacklight, Great Value 8W BR30 Grow Light

Large Plant Light, Great Value 16W 3-Way Bulb, Great Value R20 50W Equivalent Dimmable

Bulb, Great Value A19 75W Equivalent Daylight Bulb, Great Value 20W Equivalent T3 Lamp,

9W A19 Soft White LED Bulb, Great Value 8W BR30 Grow Light Plant Light, Great Value Color

Changing LED Lights, Hyper Tough LED Solar Security Light, Great Value 16W BR30 LED

Floodlight, Great Value 6W A19 Soft White LED Bulb, Great Value 10W PAR38 LED Floodlight,




                                                 15
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 16 of 96




Hyper Tough 24in LED Grow Light, Great Value 4W R14 LED Floodlight, Great Value 5W A19

LED Emergency Back Up Bulb, Great Value 10W A19 Soft White LED Bulb, Great Value 9W

BR30 LED Floodlight, Great Value 14W A19 Daylight LED Bulb, Great Value LED Automatic

Night Light, Great Value Flame Bulb among other substantially similar products) (collectively,

the “’606 Accused Products”).

        74.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘606 Patent in connection with two

of the ’606 Accused Products (e.g., the Great Value 20W Equivalent T3 Lamp and Great Value

20W A19 75W EQ Daylight Bulb). This description is based on publicly available information.

LedComm reserves the right to modify this description, including, for example, on the basis of

information about the ’606 Accused Products that it obtains during discovery.

        1(a): A light emitting device comprising:— Defendants, directly and/or indirectly, make,

use, sell, and/or offer to sell in the United States, and/or import into the United States, light emitting

devices that are covered by claim 1 of the ‘606 Patent.

        As one non-limiting example, the Great Value 20W Equivalent T3 Lamp (shown below)

comprises a “light emitting device,” as recited in claim 1.




                                                   16
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 17 of 96




       See also, e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-2-Watts-20W-

Eqv-T3-Lamp-G4-Base-Non-dimmable-Soft-White-2-Pack/55463471.

       To illustrate, top-down views of example phosphor LEDs from a Great Value 20W

Equivalent T3 Lamp are shown below:




As another non-limiting example, the Great Value A19 75W EQ Daylight Bulb (shown below)

comprises a “light emitting device,” as recited in claim 1.




                                                17
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 18 of 96




See also, e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-13-5-Watts-75W-

Equivalent-A19-General-Purpose-Lamp-E26-Medium-Base-Non-dimmable-Daylight-4-

Pack/462596102.

       To illustrate, top-down views of example phosphor LEDs from a Great Value A19 75W

EQ Daylight Bulb are shown below:




       1(b): a substrate; — The Great Value 20W Equivalent T3 Lamp and the Great Value A19

75W Equivalent Daylight Bulb each comprise a substrate.

       For example, shown below is a cross-sectional view of the example phosphor LED from

the Great Value 20W Equivalent T3 Lamp with the substrate annotated in red:




       As another example, shown below is a cross-sectional view of an example phosphor LED

from the Great Value A19 75W EQ Daylight Bulb with the substrate annotated in red:



                                             18
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 19 of 96




        1(c): a light emitting element on the substrate; — The Great Value 20W Equivalent T3

Lamp and the Great Value A19 75W EQ Daylight Bulb each comprise a light emitting element

on the substrate.

        For example, shown below is the cross-sectional view of the example phosphor LED from

the Great Value 20W Equivalent T3 Lamp with the light emitting element on the substrate

identified:




        As another example, shown below is the cross-sectional view of the example phosphor

LED from the Great Value A19 75W EQ Daylight Bulb with the light emitting element on the

substrate identified:




                                              19
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 20 of 96




       1(d): a reflector on the substrate for reflecting a light beam outgoing from the light

emitting element; and— The Great Value 20W Equivalent T3 Lamp and the Great Value A19

75W EQ Daylight Bulb each comprise a reflector on the substrate for reflecting a light beam

outgoing from the light emitting element.

       For example, shown below is a cross-sectional view of the example phosphor LED from

the Great Value 20W Equivalent T3 Lamp with the reflector on the substrate identified:




       To further illustrate the presence of the reflector on the substrate in the Great Value 20W

Equivalent T3 Lamp, below is a top-down view of a phosphor LED from a Great Value 20W

Equivalent T3 Lamp with the phosphor layer removed and the reflector identified:




                                               20
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 21 of 96




       As another example, shown below is a cross-sectional view of the example LED from the

Great Value A19 75W EQ Daylight Bulb with the reflector on the substrate identified:




       To further illustrate the presence of the reflector on the substrate in the Great Value A19

75W EQ Daylight Bulb, below is a top-down view with an example LED from a Great Value A19

75W EQ Daylight Bulb removed and the reflector identified:




                                               21
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 22 of 96




       1(e): a resin disposed between the light emitting element and the reflector on the

substrate,— The Great Value 20W Equivalent T3 Lamp and the Great Value A19 75W EQ

Daylight Bulb each comprise a resin disposed between the light emitting element and the reflector

on the substrate.

       For example, shown below is the top-down view of the example phosphor LED from the

Great Value 20W Equivalent T3 Lamp with the LED removed and the resin disposed between the

light emitting element identified:




                                               22
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 23 of 96




       As another example, shown below is a top-down view of the example LED from the

Great Value A19 75W EQ Daylight Bulb with the LED removed and the resin disposed between

the light emitting element identified:




       1(f): wherein a face of the reflector on that reflects a light beam outgoing from the

light emitting element is formed into a rough surface.— In the Great Value 20W Equivalent T3

Lamp and the Great Value A19 75W EQ Daylight Bulb, a face of the reflector that reflects a

light beam outgoing from the light emitting element is formed into a rough surface.


                                               23
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 24 of 96




       For example, a face of the reflector formed into a rough surface is shown in the below

image of a Great Value 20W Equivalent T3 Lamp’s reflector that is visible after the phosphor

layer has been removed:




       As another example, a face of the reflector formed into a rough surface is shown in the

below image of a Great Value A19 75W EQ Daylight Bulb’s reflector:




       75.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘606 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘606

Patent under 35 U.S.C. § 271(c).




                                               24
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 25 of 96




       76.     Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘606 Patent while

being on notice of (or willfully blind to) the ’606 Patent. For instance, Defendants have supplied

and continue to supply the ’606 Accused Products to customers (e.g., end users and/or distributors

of the Great Value 20W Equivalent T3 Lamp and/or the Great Value A19 75W Equivalent

Daylight Bulb) while knowing that use of these products in their intended manner will directly

infringe one or more claims of the ‘606 Patent.

       77.     Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘606 Patent. As one

example, Defendants promote, advertise, and instruct customers or potential customers about the

’606   Accused     Products    and    uses   of    the   ’606   Accused    Products.    See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-2-Watts-20W-Eqv-T3-Lamp-G4-

Base-Non-dimmable-Soft-White-2-Pack/55463471;            https://www.walmart.com/ip/Great-Value-

LED-Light-Bulb-13-5-Watts-75W-Equivalent-A19-General-Purpose-Lamp-E26-Medium-Base-

Non-dimmable-Daylight-4-Pack/462596102.

       78.     Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘606 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘606 Patent or at least should have

known of the existence of the ‘606 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘606 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘606 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct




                                                  25
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 26 of 96




infringement of the ‘606 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘606 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘606 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.

        79.     Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘606 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ’606 Accused Products that contribute to the direct

infringement of the ‘606 Patent by customers of the ’606 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘606 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of the Complaint. Further, Defendants

offer for sale, sell, and/or import one or more components in connection with the ’606 Accused

Products that are not staple articles of commerce suitable for substantial noninfringing use, and

Defendants know (or should know) that such component(s) were especially made or especially

adapted for use in infringement of the ‘606 Patent. Defendants have supplied (and/or continues to

supply) the ’606 Accused Products that comprise such component(s) to customers, who then

directly infringe one or more claims of the ‘606 Patent by using the ’606 Accused Products in their

intended manner (e.g., pursuant to instructions provided by Defendants).

        80.     At least as early as the filing and/or service of the Complaint, Defendants’

infringement of the ‘606 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.




                                                  26
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 27 of 96




       81.     Additional allegations regarding Defendants’ knowledge of the ‘606 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       82.     Defendants’ infringement of the ‘606 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       83.     LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘606 Patent.

       84.     LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘606 Patent, including, without limitation,

a reasonable royalty.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,982,522

       85.     LedComm incorporates by reference and re-alleges paragraphs 1-71 of the

Complaint as if fully set forth herein.

       86.     Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘522 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., Great

Value 9W A19 Grow Light, Great Value 8W BR30 Grow Light Plant Light, Hyper Tough LED

Solar Security Light, Great Value Flame Bulb, among other substantially similar products)

(collectively, the “‘522 Accused Products”).

       87.     As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘522 Patent in connection with two

of the Accused Products (e.g., Great Value 9W A19 Grow Light and Hyper Tough LED Solar




                                                27
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 28 of 96




Security Light). This description is based on publicly available information. LedComm reserves

the right to modify this description, including, for example, on the basis of information about the

’522 Accused Products that it obtains during discovery.

       1(a): A LED device, comprising: — Defendants, directly and/or indirectly, make, use, sell,

and/or offer to sell in the United States, and/or import into the United States, LED devices that are

covered by claim 1 of the ‘522 Patent.

       As one non-limiting example, the Great Value 9W A19 Grow Light (shown below)

comprises a “light emitting device,” as recited in claim 1.




See also, e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-9-Watts-60W-Eqv-

A19-Grow-Light-Lamp-E26-Medium-Base-Non-dimmable-Plant-1-Pack/484928664.

       To illustrate, top-down views of example phosphor LEDs from a Great Value 9W A19

Grow Light are shown below:




                                                 28
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 29 of 96




       As another non-limiting example, the Hyper Tough LED Solar Security Light (shown

below) comprises a “light emitting device,” as recited in claim 1.




See also, e.g., https://www.walmart.com/ip/Hyper-Tough-1000-Lumen-LED-Solar-Motion-

Detection-Security-Light/183706330.

       To illustrate, top-down views of example phosphor LEDs from a Hyper Tough LED Solar

Security Light are shown below:




                                                29
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 30 of 96




       1(b): a base having a recess with the upper surface opened, the inner wall surface of the

recess constituting a reflection surface;— The Great Value 9W A19 Grow Light and Hyper

Tough LED Solar Security Light each comprise a base having a recess with the upper surface

opened, the inner wall surface of the recess constituting a reflection surface.

       For example, shown below are top-down and cross-sectional views of an example phosphor

LED from the Great Value 9W A19 Grow Light identifying a base with the upper surface opened,

and the inner wall surface of the recess constituting a reflection surface identified in red:




                                                  30
           Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 31 of 96




          As another example, shown below are top-down and cross-sectional views of an example

phosphor LED from the Hyper Tough LED Solar Security Light identifying a base with the upper

surface opened, and the inner wall surface of the recess constituting a reflection surface identified

in red:




                                                 31
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 32 of 96




       1(c): a LED chip disposed on the inner bottom of the recess;— The Great Value 9W A19

Grow Light and Hyper Tough LED Solar Security Light each comprise a LED chip disposed on

the inner bottom of the recess.

       For example, shown below is the cross-sectional view of the example phosphor LED from

the Great Value 9W A19 Grow Light with the LED chip identified:




                                            32
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 33 of 96




       As another example, shown below is the cross-sectional view of the example phosphor

LED from the Hyper Tough LED Solar Security Light with the LED chip identified:




       1(d): a resin filled in the recess, the resin including phosphors which absorb a part of

light emitted from the LED chip to convert the wavelength thereof and emit light; — The Great

Value 9W A19 Grow Light and Hyper Tough LED Solar Security Light each comprise a resin

filled in the recess, the resin including phosphors which absorb a part of light emitted from the

LED chip to convert the wavelength thereof and emit light.

       For example, shown below is the cross-sectional view of the example phosphor LED from

the Great Value 9W A19 Grow Light with the resin identified:




       As another example, shown below is the cross-sectional view of the example LED from

the Hyper Tough LED Solar Security Light with the resin identified:




                                               33
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 34 of 96




        1(e): a phosphor layer formed on the reflection surface, the phosphor layer including

the phosphors, wherein the phosphor layer comprises a plurality of phosphor layers each of

which is excited to emit a different wavelength of light from each other,— The Great Value 9W

A19 Grow Light and Hyper Tough LED Solar Security Light each comprise a phosphor layer

formed on the reflection surface, the phosphor layer including the phosphors, wherein the phosphor

layer comprises a plurality of phosphor layers each of which is excited to emit a different

wavelength of light from each other.

        For example, shown below is a cross-sectional view of the example phosphor LED from

the Great Value 9W A19 Grow Light with the phosphor layer formed on the reflection surface

identified:




                                               34
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 35 of 96




        As shown above, the phosphor layer comprises a plurality of phosphor layers (e.g., a first

phosphor layer and a second phosphor layer) each of which is excited to emit a different

wavelength of light from each other.

        As another example, shown below is a cross-sectional view of the example LED from the

Hyper Tough LED Solar Security Light with the phosphor layer formed on the reflection surface

identified:




        As shown above, the phosphor layer comprises a plurality of phosphor layers (e.g., a first

phosphor layer and a second phosphor layer) each of which is excited to emit a different

wavelength of light from each other.

        88.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘522 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘522

Patent under 35 U.S.C. § 271(c).

        89.    Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘522 Patent while

being on notice of (or willfully blind to) the ’522 Patent. For instance, Defendants have supplied

and continue to supply the ’522 Accused Products to customers (e.g., end users and/or distributors

of the Great Value 9W A19 Grow Light and Hyper Tough LED Solar Security Light) while




                                                35
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 36 of 96




knowing that use of these products in their intended manner will directly infringe one or more

claims of the ‘522 Patent.

       90.     Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘522 Patent. As

one example, Defendants promote, advertise, and instruct customers or potential customers about

the ’522 Accused Products and uses of the ’522 Accused Products. See, e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-9-Watts-60W-Eqv-A19-Grow-Light-

Lamp-E26-Medium-Base-Non-dimmable-Plant-1-Pack/484928664;

https://www.walmart.com/ip/Hyper-Tough-1000-Lumen-LED-Solar-Motion-Detection-Security-

Light/183706330.

       91.     Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘522 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘522 Patent or at least should have

known of the existence of the ‘522 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘522 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘522 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct

infringement of the ‘522 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘522 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘522 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.




                                                 36
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 37 of 96




       92.     Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘522 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ’522 Accused Products that contribute to the direct

infringement of the ‘522 Patent by customers of the ’522 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘522 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of the Complaint. Further,

Defendants offer for sale, sell, and/or import one or more components in connection with the

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘522 Patent. Defendants have supplied (and/or

continues to supply) the ’522 Accused Products that comprise such component(s) to customers,

who then directly infringe one or more claims of the ‘522 Patent by using the ’522 Accused

Products in their intended manner (e.g., pursuant to instructions provided by Defendants).

       93.     At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘522 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       94.     Additional allegations regarding Defendants’ knowledge of the ‘522 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       95.     Defendants’ infringement of the ‘522 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       96.     LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘522 Patent.




                                                37
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 38 of 96




       97.     LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘522 Patent, including, without limitation,

a reasonable royalty.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,012,277

       98.     LedComm incorporates by reference and re-alleges paragraphs 1-71 of the

Complaint as if fully set forth herein.

       99.     Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘277 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., Great

Value 9W A19 Grow Light, Great Value 8W BR30 Grow Light Large Plant Light, Great Value

16W 3-Way Bulb, Great Value R20 50W Equivalent Dimmable Bulb, Great Value A19 75W

Equivalent Daylight Bulb, 9W A19 Soft White LED Bulb, Great Value 8W BR30 Grow Light

Plant Light, Hyper Tough LED Solar Security Light, Great Value 16W BR30 LED Floodlight,

Great Value 6W A19 Soft White LED Bulb, Great Value 10W PAR38 LED Floodlight, Great

Value 4W R14 LED Floodlight, Great Value 5W A19 LED Emergency Back Up Bulb, Great

Value 10W A19 Soft White LED Bulb, Great Value 9W BR30 LED Floodlight, Great Value 14W

A19 Daylight LED Bulb, Great Value Flame Bulb, among other substantially similar products)

(collectively, the “‘277 Accused Products”).

       100.    As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘277 Patent in connection with two

of the ’277 Accused Products (e.g., Great Value A19 75W Equivalent Daylight Bulb and Great

Value R20 50W Equivalent Dimmable Bulb). This description is based on publicly available




                                                38
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 39 of 96




information. LedComm reserves the right to modify this description, including, for example, on

the basis of information about the ’277 Accused Products that it obtains during discovery.

       1(a): A semiconductor light emitting device comprising:— Defendants, directly and/or

indirectly, make, use, sell, and/or offer to sell in the United States, and/or import into the United

States, semiconductor light emitting devices that are covered by claim 1 of the ‘277 Patent.

       As one non-limiting example, the Great Value A19 75W Equivalent Daylight Bulb (shown

above) comprises a “semiconductor light emitting device,” as recited in claim 1. See, e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-13-5-Watts-75W-Equivalent-A19-

General-Purpose-Lamp-E26-Medium-Base-Non-dimmable-Daylight-4-Pack/462596102.

       To illustrate, top-down views of example phosphor LEDs from a Great Value A19 75W

Equivalent Daylight Bulb are shown in the images below:




       As another non-limiting example, the Great Value R20 50W EQ Dimmable Bulb (shown

below) comprises a “semiconductor light emitting device,” as recited in claim 1.




                                                 39
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 40 of 96




See also, e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-7W-50-W-Equivalent-

R20-Lamp-E26-Medium-Base-Dimmable-Soft-White/51496412.

      To illustrate, top-down views of example phosphor LEDs from a Great Value R20 50W

EQ Dimmable Bulb are shown below:




      1(b): an LED chip;— The Great Value A19 75W Equivalent Daylight Bulb and Great

Value R20 50W Equivalent Dimmable Bulb each comprise an LED chip.




                                           40
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 41 of 96




      For example, shown below are a top-down view and a cross-sectional view of an example

phosphor LED from the Great Value A19 75W Equivalent Daylight Bulb, respectively:




      As another example, shown below are a top-down view and a cross-sectional view of the

phosphor LED from the Great Value R20 50W Equivalent Dimmable Bulb, respectively:




                                            41
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 42 of 96




       1(c): a first lead frame on which said LED chip is mounted;— The Great Value A19 75W

Equivalent Daylight Bulb and Great Value R20 50W Equivalent Dimmable Bulb each comprise a

first lead frame on which said LED chip is mounted.

       For example, shown below is a resulting cross-sectional view of the one cross-sectioned

LED chip from the Great Value A19 75W Equivalent Daylight Bulb with the one cross-sectioned

phosphorus LED chip mounted to a first lead frame identified:




                                              42
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 43 of 96




       As another example, shown below is a resulting cross-sectional view of the one cross-

sectioned LED chip from the Great Value R20 50W Equivalent Dimmable Bulb with the one cross-

sectioned LED chip mounted to a first lead frame identified:




       1(d): a second lead frame electrically connected to said LED chip via a wire, and — The

Great Value A19 75W Equivalent Daylight Bulb and Great Value R20 50W Equivalent Dimmable

Bulb each comprises a second lead frame that is electrically connected to the LED chip via a wire.

       For example, shown below is the cross-sectional view of the cross-sectioned phosphor LED

chip from the Great Value A19 75W Equivalent Daylight Bulb with a second lead frame

electrically connected to the first lead frame via a wire identified:




                                                  43
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 44 of 96




       As another example, shown below are cross-sectional views of the cross-sectioned LED

chip from the Great Value R20 50W Equivalent Dimmable Bulb with a second lead frame

electrically connected to the first lead frame via a wire identified:




       1(e): a resin portion surrounding a circumference of said LED chip, and fastening said

first and second lead frames,— The Great Value A19 75W Equivalent Daylight Bulb and Great

Value R20 50W Equivalent Dimmable Bulb each comprises a resin portion surrounding the

circumference of the LED chip and fastening the first and second lead frames.

       For example, shown below is a cross-sectional view of a cross-sectioned phosphor LED

chip from the Great Value A19 75W Equivalent Daylight Bulb with a resin portion surrounding

the circumference of the LED chip and fastening first and second lead frames identified:




       As another example, shown below is a cross-sectional view of an LED chip from a Great

Value R20 50W Equivalent Dimmable Bulb with a resin portion surrounding the circumference

of the LED chip and fastening first and second lead frames identified:




                                                  44
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 45 of 96




       1(f): wherein a metal body is located under a region of said first lead frame where said

LED chip is mounted, and wherein the second lead frame has a portion where the wire is

connected and the metal body is provided to extend to a region below said portion of the second

lead frame.— In the Great Value A19 75W Equivalent Daylight Bulb and Great Value R20 50W

Equivalent Dimmable Bulb, a metal body is located under a region of the first lead frame where

the LED chip is mounted and the second lead frame has a portion where the wire is connected and

the metal body is provided to extend to a region below the portion of the second lead frame.

       For example, this configuration is shown in the below cross-sectional view of a cross-

sectioned phosphor LED chip from the Great Value A19 75W Equivalent Daylight Bulb:




       As another example, this configuration is shown in the below cross-sectional view of a

cross-sectioned phosphor LED chip from the Great Value R20 50W Equivalent Dimmable Bulb:




                                               45
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 46 of 96




       101.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘277 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘277

Patent under 35 U.S.C. § 271(c).

       102.    Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘277 Patent while

being on notice of (or willfully blind to) the ’277 Patent. For instance, Defendants have supplied

and continue to supply the ’277 Accused Products to customers (e.g., end users and/or distributors

of the ’277 Accused Products) while knowing that use of these products in their intended manner

will directly infringe one or more claims of the ‘277 Patent.

       103.    Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘277 Patent. As one

example, Defendants promote, advertise, and instruct customers or potential customers about the

’277   Accused     Products    and   uses    of    the   ’277   Accused   Products.   See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-13-5-Watts-75W-Equivalent-A19-

General-Purpose-Lamp-E26-Medium-Base-Non-dimmable-Daylight-4-Pack/462596102;

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-7W-50-W-Equivalent-R20-Lamp-

E26-Medium-Base-Dimmable-Soft-White/51496412.




                                                  46
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 47 of 96




       104.    Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘277 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘277 Patent or at least should have

known of the existence of the ‘277 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘277 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘277 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct

infringement of the ‘277 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘277 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘277 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.

       105.    Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘277 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ’277 Accused Products that contribute to the direct

infringement of the ‘277 Patent by customers of the ’277 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘277 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of this Complaint. Further,

Defendants offer for sale, sell, and/or import one or more components in connection with the ’277

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘277 Patent. Defendants have supplied (and/or




                                                 47
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 48 of 96




continues to supply) the ’277 Accused Products that comprise such component(s) to customers,

who then directly infringe one or more claims of the ‘277 Patent by using the ’277 Accused

Products in their intended manner (e.g., pursuant to instructions provided by Defendants).

       106.    At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘277 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       107.    Additional allegations regarding Defendants’ knowledge of the ‘277 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       108.    Defendants’ infringement of the ‘277 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       109.    LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘277 Patent.

       110.    LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘277 Patent, including, without limitation,

a reasonable royalty.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 7,154,125

       111.    LedComm incorporates by reference and re-alleges paragraphs 1-70 of the

Complaint as if fully set forth herein.

       112.    Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘125 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g. the




                                                48
           Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 49 of 96




Great Value 8W BR30 Grow Light Large Plant Light, Great Value Color Changing LED Lights,

Hyper Tough 24in LED Grow Light, among other substantially similar products) (collectively, the

“‘125 Accused Products”).

          113.   As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘125 Patent in connection with one

of the ‘125 Accused Products (e.g., the Great Value 8W BR30 Grow Light Large Plant Light).

This description is based on publicly available information. LedComm reserves the right to modify

this description, including, for example, on the basis of information about the ‘125 Accused

Products that it obtains during discovery.

          1(a): A nitride-based semiconductor light-emitting device comprising::— Defendants,

directly and/or indirectly, make, use, sell, and/or offer to sell in the United States, and/or import

into the United States, semiconductor light emitting devices that are covered by claim 1 of the ‘125

Patent.

          As one non-limiting example, the Great Value 8W BR30 Grow Light Large Plant Light

(shown below) comprises a “semiconductor light emitting device,” as recited in claim 1.




                                                 49
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 50 of 96




See   also,    e.g.,   https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-8-Watts-65W-

Equivalent-BR30-Grow-Light-Lamp-E26-Medium-Base-Non-dimmable-Large-Plant-1-

Pack/968031201.

       To illustrate, top-down views of an example nitride-based semiconductor light-emitting

device from a Great Value 8W BR30 Grow Light Large Plant Light are shown below:




       1(b): a reflective layer formed on a support substrate;— The Great Value 8W BR30 Grow

Light Large Plant Light comprises a reflective layer formed on a support substrate.

       For example, shown below is a cross-sectional view showing a reflective layer formed on

a support substrate from the Great Value 8W BR30 Grow Light Large Plant Light:




                                               50
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 51 of 96




        As another example, and in more detail, shown below is a scanning electron microscope

(“SEM”) image showing a reflective layer formed on a support substrate from the Great Value 8W

BR30 Grow Light Large Plant Light. As shown, the substrate is a ceramic material, and a reflective

layer is formed on the substrate:




        1(c): a p-type nitride-based semiconductor layer, a light-emitting layer and an n-type

nitride-based semiconductor layer successively formed on the reflective layer;— The Great

Value 8W BR30 Grow Light Large Plant Light comprises a p-type nitride-based semiconductor

layer, a light-emitting layer and an n-type nitride-based semiconductor layer successively formed

on the reflective layer.

        For example, shown below is a close-up SEM image of the cross-sectioned LED chip from

the Great Value 8W BR30 Grow Light Large Plant Light identifying a p-type nitride-based

semiconductor layer, a light emitting layer, and a n-type nitride-based semiconductor layer

successively formed on the reflective layer:


                                               51
          Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 52 of 96




        1(d): wherein a light extracting surface located above said n-type nitride-based

semiconductor layer has irregularities; and— The Great Value 8W BR30 Grow Light Large

Plant Light comprises a light extracting surface that is located above the n-type nitride-based

semiconductor layer and has irregularities.

        For example, shown below is a top view of a diode in the Great Value 8W BR30 Grow

Light Large Plant Light that shows a light extracting surface located above the n-type nitride-based

semiconductor layer (shown above with respect to claim element 1(c)) having surface

irregularities:




                                                52
           Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 53 of 96




       1(e): a high refractive index film including one selected from a group consisting of

silicon nitride, indium oxide, neodymium oxide, zirconium oxide, titanium oxide, cerium oxide

and bismuth oxide is formed on said n-type nitride-based semiconductor layer, and an upper

surface of said high refractive index film is said light extracting surface,— The Great Value 8W

BR30 Grow Light Large Plant Light comprises a high refractive index film including one selected

from a group consisting of silicon nitride, indium oxide, neodymium oxide, zirconium oxide,

titanium oxide, cerium oxide and bismuth oxide is formed on said n-type nitride-based

semiconductor layer, and an upper surface of said high refractive index film is said light extracting

surface.




                                                 53
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 54 of 96




       For example, shown below is an SEM image showing a high refractive index film formed

on the n-type nitride-based semiconductor layer, where an upper surface of the high refractive

index film corresponds to the light extracting surface:




       As shown above, the high refractive index film includes indium (“In”) oxide (“O”).

       114.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘125 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘125

Patent under 35 U.S.C. § 271(c).

       115.    Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘125 Patent while

being on notice of (or willfully blind to) the ’125 Patent. For instance, Defendants have supplied

and continue to supply the ’125 Accused Products to customers (e.g., end users and/or distributors




                                                54
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 55 of 96




of the ’125 Accused Products) while knowing that use of these products in their intended manner

will directly infringe one or more claims of the ‘125 Patent.

       116.    Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘125 Patent. As one

example, Defendants promote, advertise, and instruct customers or potential customers about the

’125   Accused     Products    and    uses   of    the   ’125   Accused    Products.    See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-8-Watts-65W-Equivalent-BR30-

Grow-Light-Lamp-E26-Medium-Base-Non-dimmable-Large-Plant-1-Pack/968031201.

       117.    Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘125 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘125 Patent or at least should have

known of the existence of the ‘125 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘125 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘125 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct

infringement of the ‘125 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘125 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘125 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.

       118.    Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘125 Patent by offering for sale, selling, and/or importing one or more




                                                  55
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 56 of 96




components in connection with the ’125 Accused Products that contribute to the direct

infringement of the ‘125 Patent by customers of the ’125 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘125 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of this Complaint. Further,

Defendants offer for sale, sell, and/or import one or more components in connection with the ’125

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘125 Patent. Defendants have supplied (and/or

continues to supply) the ’125 Accused Products that comprise such component(s) to customers,

who then directly infringe one or more claims of the ‘125 Patent by using the Accused Products in

their intended manner (e.g., pursuant to instructions provided by Defendants).

       119.    At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘125 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       120.    Additional allegations regarding Defendants’ knowledge of the ‘125 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       121.    Defendants’ infringement of the ‘125 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       122.    LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘125 Patent.




                                                56
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 57 of 96




       123.    LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘125 Patent, including, without limitation,

a reasonable royalty.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. 7,161,190

       124.    LedComm incorporates by reference and re-alleges paragraphs 1-70 of the

Complaint as if fully set forth herein.

       125.    Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘190 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., Great

Value 9W A19 Grow Light, Great Value 8W BR30 Grow Light Large Plant Light, Great Value

16W 3-Way Bulb, Great Value R20 50W Equivalent Dimmable Bulb, Great Value A19 75W

Equivalent Daylight Bulb, 9W A19 Soft White LED Bulb, Great Value 8W BR30 Grow Light

Plant Light, Hyper Tough LED Solar Security Light, Great Value 16W BR30 LED Floodlight,

Great Value 6W A19 Soft White LED Bulb, Great Value 10W PAR38 LED Floodlight, Great

Value 4W R14 LED Floodlight, Great Value 5W A19 LED Emergency Back Up Bulb, Great

Value 10W A19 Soft White LED Bulb, Great Value 9W BR30 LED Floodlight, Great Value 14W

A19 Daylight LED Bulb, Great Value Flame Bulb, among other substantially similar products)

(collectively, the “‘190 Accused Products”).

       126.    As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘190 Patent in connection with two

of the ’190 Accused Products (e.g., the Great Value 16W 3-Way Bulb and Great Value R20 50W

Equivalent Dimmable Bulb).        This description is based on publicly available information.




                                                57
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 58 of 96




LedComm reserves the right to modify this description, including, for example, on the basis of

information about the Accused Products that it obtains during discovery.

       1(a): A semiconductor light-emitting device comprising:— Defendants, directly and/or

indirectly, make, use, sell, and/or offer to sell in the United States, and/or import into the United

States, semiconductor light emitting devices that are covered by claim 1 of the ‘190 Patent.

       As one non-limiting example, the Great Value 16W 3-Way Bulb (shown below) comprises

a “semiconductor light emitting device,” as recited in claim 1.




See also , e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-16-Watts-100W-

Equivalent-3-way-Lamp-E26-Medium-Base-Non-dimmable-Soft-White-1-Pack/51496415.

       To illustrate, top-down views of example phosphor LEDs from a Great Value 16W 3-Way

Bulb are shown below:




                                                 58
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 59 of 96




       As another non-limiting example, the Great Value R20 50W Equivalent Dimmable Bulb

(shown below) comprises a “semiconductor light emitting device,” as recited in claim 1.




See also, e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-7W-50-W-Equivalent-

R20-Lamp-E26-Medium-Base-Dimmable-Soft-White/51496412.

       To illustrate, top-down views of example phosphor LEDs from a Great Value R20 50W

Equivalent Dimmable Bulb are shown below:




                                              59
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 60 of 96




       1(b): a light-emitting element;— The Great Value 16W 3-Way Bulb and Great Value R20

50W Equivalent Dimmable Bulb each comprise a light-emitting element.

       For example, shown below is a cross-sectional view of the example LED from the Great

Value 16W 3-Way Bulb with the light-emitting element identified:




       As another example, shown below is a cross-sectional view of the LED from the Great

Value R20 50W Equivalent Dimmable Bulb with the light-emitting element identified:




                                             60
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 61 of 96




       1(c): a first lead frame having a main surface having said light-emitting element

mounted thereon;— The Great Value 16W 3-Way Bulb and Great Value R20 50W Equivalent

Dimmable Bulb each comprise a first lead frame having a main surface having said light-emitting

element mounted thereon.

       For example, shown below is a resulting cross-sectional view of one cross-sectioned LED

chip from the Great Value 16W 3-Way Bulb with a first lead frame having a main surface on which

the light-emitting element is mounted identified:




       As another example, shown below is a resulting cross-sectional view of one cross-sectioned

LED chip from the Great Value R20 50W Equivalent Dimmable Bulb with a first lead frame

having a main surface on which the light-emitting element is mounted identified:




       1(d): a resin portion for fixing said first lead frame, said resin portion has a reflecting

portion reflecting light emitted from said light-emitting element; and— The Great Value 16W

3-Way Bulb and Great Value R20 50W Equivalent Dimmable Bulb each comprise a resin portion

for fixing said first lead frame, said resin portion has a reflecting portion reflecting light emitted

from said light-emitting element.


                                                 61
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 62 of 96




       For example, shown below is a cross-sectional view of the LED chip from the Great Value

16W 3-Way Bulb showing the resin portion for fixing the first lead frame, and the reflecting

portion reflecting light emitted from the light-emitting element:




       As another example, shown below is a cross-sectional view of the phosphor LED chip from

the Great Value R20 50W Equivalent Dimmable Bulb showing the resin portion for fixing the first

lead frame, and the reflecting portion reflecting light from the light-emitting element:




       1(e): a heat-radiating member bonded to a back face of said first lead frame with an

electrically-conductive layer containing metal interposed therebetween, said electrically-

conductive layer is formed to extend from an area below the reflecting portion to the area outside

the area covered by the reflecting portion,— The Great Value 16W 3-Way Bulb and Great Value

R20 50W Equivalent Dimmable Bulb each comprises a heat-radiating member bonded to a back

face of said first lead frame with an electrically-conductive layer containing metal interposed

therebetween, said electrically-conductive layer is formed to extend from an area below the

reflecting portion to the area outside the area covered by the reflecting portion.



                                                 62
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 63 of 96




       For example, shown below is a cross-sectional view of an LED chip from the Great Value

16W 3-Way Bulb with a heat radiating member bonded to a back face of the first lead frame with

an electrically-conductive layer containing metal interposed therebetween identified:




       As shown above, the electrically-conductive layer is formed to extend from an area below

the reflecting portion to the area outside the area covered by the reflecting portion.

       In another example, shown below is a cross-sectional view of a phosphor LED chip from

the Great Value R20 50W Equivalent Dimmable Bulb with a heat radiating member bonded to a

back face of the first lead frame with an electrically-conductive layer containing metal interposed

therebetween identified:




       As shown above, the electrically-conductive layer is formed to extend from an area below

the reflecting portion to the area outside the area covered by the reflecting portion.

       127.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘190 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘190



                                                 63
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 64 of 96




Patent under 35 U.S.C. § 271(c).

       128.    Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘190 Patent while

being on notice of (or willfully blind to) the ’190 Patent. For instance, Defendants have supplied

and continue to supply the ‘190 Accused Products to customers (e.g., end users and/or distributors

of the ’190 Accused Products) while knowing that use of these products in their intended manner

will directly infringe one or more claims of the ‘190 Patent.

       129.    Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘190 Patent. As one

example, Defendants promote, advertise, and instruct customers or potential customers about the

‘190   Accused     Products    and    uses   of    the   ‘190   Accused    Products.    See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-16-Watts-100W-Equivalent-3-way-

Lamp-E26-Medium-Base-Non-dimmable-Soft-White-1-Pack/51496415;

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-7W-50-W-Equivalent-R20-Lamp-

E26-Medium-Base-Dimmable-Soft-White/51496412.

       130.    Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘190 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘190 Patent or at least should have

known of the existence of the ‘190 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘190 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘190 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct




                                                  64
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 65 of 96




infringement of the ‘190 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘190 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘190 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.

       131.    Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘190 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ‘190 Accused Products that contribute to the direct

infringement of the ‘190 Patent by customers of the ‘190 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘190 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of this Complaint. Further,

Defendants offer for sale, sell, and/or import one or more components in connection with the ‘190

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘190 Patent. Defendants have supplied (and/or

continues to supply) the Accused Products that comprise such component(s) to customers, who

then directly infringe one or more claims of the ‘190 Patent by using the ‘190 Accused Products

in their intended manner (e.g., pursuant to instructions provided by Defendants).

       132.    At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘190 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       133.    Additional allegations regarding Defendants’ knowledge of the ‘190 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for




                                                 65
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 66 of 96




discovery.

       134.    Defendants’ infringement of the ‘190 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       135.    LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘190 Patent.

       136.    LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘190 Patent, including, without limitation,

a reasonable royalty.

              COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 7,301,176

       137.    LedComm incorporates by reference and re-alleges paragraphs 1-70 of the

Complaint as if fully set forth herein.

       138.    Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘176 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., Great

Value 8W BR30 Grow Light Large Plant Light, Great Value 16W 3-Way Bulb, Great Value R20

50W Equivalent Dimmable Bulb, Great Value A19 75W Equivalent Daylight Bulb, Great Value

20W Equivalent T3 Lamp, 9W A19 Soft White LED Bulb, Great Value 8W BR30 Grow Light

Plant Light, Hyper Tough LED Solar Security Light, Great Value 16W BR30 LED Floodlight,

Great Value 6W A19 Soft White LED Bulb, Great Value 10W PAR38 LED Floodlight, Hyper

Tough 24in LED Grow Light, Great Value 4W R14 LED Floodlight, Great Value 5W A19 LED

Emergency Back Up Bulb, Great Value 10W A19 Soft White LED Bulb, Great Value 9W BR30

LED Floodlight, Great Value 14W A19 Daylight LED Bulb, Great Value LED Automatic Night




                                                66
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 67 of 96




Light, Great Value Flame Bulb among other substantially similar products) (collectively, the “‘176

Accused Products”).

       139.    As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘176 Patent in connection with two

of the ’176 Accused Products (e.g., the Great Value 16W 3-Way Bulb and Great Value 8W BR30

Grow Light Large Plant Light). This description is based on publicly available information.

LedComm reserves the right to modify this description, including, for example, on the basis of

information about the Accused Products that it obtains during discovery.

       1(a): A semiconductor light-emitting device comprising:— Defendants, directly and/or

indirectly, make, use, sell, and/or offer to sell in the United States, and/or import into the United

States, semiconductor light emitting devices that are covered by claim 1 of the ‘176 Patent.

       As one non-limiting example, the Great Value 16W 3-Way Bulb (shown above) comprises

a   “semiconductor     light   emitting   device,”    as   recited   in   claim   1.     See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-16-Watts-100W-Equivalent-3-way-

Lamp-E26-Medium-Base-Non-dimmable-Soft-White-1-Pack/51496415.

       For instance, shown below are top-down views of example phosphor LEDs from the Great

Value 16W 3-Way Bulb:




                                                 67
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 68 of 96




       As another non-limiting example, the Great Value 8W BR30 Large Plant Grow Light

(shown above) comprises a “semiconductor light emitting device,” as recited in claim 1. See, e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-8-Watts-65W-Equivalent-BR30-

Grow-Light-Lamp-E26-Medium-Base-Non-dimmable-Large-Plant-1-Pack/968031201.

       For instance, shown below are top-down views of example phosphor LEDs from the Great

Value 8W BR30 Grow Light Large Plant Light:




       1(b): a semiconductor light emitting element;— The Great Value 16W 3-Way Bulb and

Great Value 8W BR30 Grow Light Large Plant Light each comprise a semiconductor light

emitting element.

       For example, a cross section of a phosphor LED from a Great Value 16W 3-Way Bulb was

taken, and a resulting cross-sectional view is shown below with a semiconductor light emitting

element identified.




                                               68
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 69 of 96




       As another example, a cross section of an LED from a Great Value 8W BR30 Grow Light

Large Plant Light was taken, and a resulting cross-sectional view is shown below with a

semiconductor light emitting element identified:




       1(c): a first lead frame on which said semiconductor light emitting element is

mounted;— The Great Value 16W 3-Way Bulb and Great Value 8W BR30 Grow Light Large

Plant Light each comprise a first lead frame on which said semiconductor light emitting element

is mounted.

       For example, shown below is the cross-sectional view of the phosphor LED from the Great

Value 16W 3-Way Bulb with an identification of a first lead frame on which the semiconductor

light emitting element is mounted:




                                               69
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 70 of 96




       As another example, shown below is a resulting cross-sectional view of one cross-sectioned

LED chip from the Great Value 8W BR30 Grow Light Large Plant Light with a first lead frame

having a main surface on which the semiconductor light-emitting element is mounted:




       1(d): a second lead frame electrically connected to said semiconductor light emitting

element via a wire,; and— The Great Value 16W 3-Way Bulb and Great Value 8W BR30 Grow

Light Large Plant Light each comprise a second lead frame electrically connected to said

semiconductor light emitting element via a wire.

       For example, shown below is the cross-sectional view of the phosphor LED from the Great

Value 16W 3-Way Bulb with the second lead frame electrically connected to the semiconductor

light emitting element via a wire identified:



                                                70
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 71 of 96




       As another example, shown below are cross-sectional views of the phosphor LED chip

from the Great Value 8W BR30 Grow Light Large Plant Light with the second lead frame

electrically connected to the semiconductor light emitting element via a wire identified:




       1(e): light transmitting resin formed on said semiconductor light emitting element and

on said first and second lead frames,— The Great Value 16W 3-Way Bulb and Great Value 8W

BR30 Grow Light Large Plant Light each comprise a light transmitting resin formed on said

semiconductor light emitting element and on said first and second lead frames.

       For example, shown below is the cross-sectional view of the phosphor LED from the Great

Value 16W 3-Way Bulb with the light transmitting resin formed on the light emitting element and

first and second lead frames identified:




                                                71
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 72 of 96




       As another example, shown below is the cross-sectional view of the LED from the Great

Value 8W BR30 Grow Light Large Plant Light with the light transmitting resin formed on the light

emitting element and first and second lead frames identified:




       1(f): wherein said light emitting element is surrounded by a light shielding resin, wherein

leading ends of said first and second lead frames are inserted into said light transmitting resin

to provide a holding portion holding said first and second lead frames, — In the Great Value

16W 3-Way Bulb and Great Value 8W BR30 Grow Light Large Plant Light, the light emitting

element is surrounded by a light shielding resin, and leading ends of the first and second lead

frames are inserted into the light transmitting resin to provide a holding portion holding the first

and second lead frames.




                                                72
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 73 of 96




        For example, shown below is the cross-sectional view of the phosphor LED from the Great

Value 16W 3-Way Bulb with the light shielding resin and holding portion identified:




        As another example, shown below is the cross-sectional view of the LED from the Great

Value 8W BR30 Grow Light Large Plant Light with the light shielding resin and holding portion

identified:




        1(g): wherein said light shielding resin has a reflectance higher than a reflectance of

said light transmitting resin, and — In the Great Value 16W 3-Way Bulb and Great Value 8W

BR30 Grow Light Large Plant Light, the light shielding resin has a reflectance higher than a

reflectance of the light transmitting resin.

        For example, as shown below, the light shielding resin of Great Value 16W 3-Way Bulb is

opaque and white, whereas the light transmitting resin is largely transparent. Accordingly, on



                                               73
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 74 of 96




information and belief, the light shielding resin of Great Value 16W 3-Way Bulb reflects a greater

amount of light than the light transmitting resin.




        As another example, as shown below, the light shielding resin of the Great Value 8W BR30

Grow Light Large Plant Light is opaque, whereas the light transmitting resin is largely transparent.

Accordingly, on information and belief, the light shielding resin of the Great Value 8W BR30

Grow Light Large Plant Light reflects a greater amount of light than the light transmitting resin.




        1(h): wherein said light shielding resin is formed to cover a bottom surface and a side

surface of said holding portion provided in said light transmitting resin. — In the Great Value

16W 3-Way Bulb and Great Value 8W BR30 Grow Light Large Plant Light, the light shielding

resin is formed to cover a bottom surface and a side surface of the holding portion provided in the

light transmitting resin.



                                                 74
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 75 of 96




       For example, shown below is the cross-sectional view of the phosphor LED from the Great

Value 16W 3-Way Bulb with the light shielding resin covering a bottom surface and a side surface

of the holding portion identified:




       As another example, shown below is the cross-sectional view of the LED from the Great

Value 8W BR30 Grow Light Large Plant Light with the light shielding resin covering a bottom

surface and a side surface of the holding portion identified:




       140.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘176 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘176

Patent under 35 U.S.C. § 271(c).

       141.    Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘176 Patent while



                                                 75
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 76 of 96




being on notice of (or willfully blind to) the ’176 Patent. For instance, Defendants have supplied

and continue to supply the ’176 Accused Products to customers (e.g., end users and/or distributors

of the ’176 Accused Products) while knowing that use of these products in their intended manner

will directly infringe one or more claims of the ‘176 Patent.

       142.    Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘176 Patent. As one

example, Defendants promote, advertise, and instruct customers or potential customers about the

’176   Accused     Products    and    uses   of    the   ’176   Accused    Products.    See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-16-Watts-100W-Equivalent-3-way-

Lamp-E26-Medium-Base-Non-dimmable-Soft-White-1-Pack/51496415;

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-8-Watts-65W-Equivalent-BR30-

Grow-Light-Lamp-E26-Medium-Base-Non-dimmable-Large-Plant-1-Pack/968031201.

       143.    Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘176 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘176 Patent or at least should have

known of the existence of the ‘176 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘176 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘176 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct

infringement of the ‘176 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘176 Patent and/or subjectively believe (and/or have




                                                  76
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 77 of 96




believed) that their actions will (and/or would) result in infringement of the ‘176 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.

       144.    Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘176 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ’176 Accused Products that contribute to the direct

infringement of the ‘176 Patent by customers of the ’176 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘176 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of this Complaint. Further,

Defendants offer for sale, sell, and/or import one or more components in connection with the ’176

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘176 Patent. Defendants have supplied (and/or

continues to supply) the ’176 Accused Products that comprise such component(s) to customers,

who then directly infringe one or more claims of the ‘176 Patent by using the Accused Products in

their intended manner (e.g., pursuant to instructions provided by Defendants).

       145.    At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘176 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       146.    Additional allegations regarding Defendants’ knowledge of the ‘176 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       147.    Defendants’ infringement of the ‘176 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.




                                                 77
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 78 of 96




       148.    LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘176 Patent.

       149.    LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘176 Patent, including, without limitation,

a reasonable royalty.

              COUNT VII: INFRINGEMENT OF U.S. PATENT NO. 7,490,959

       150.    LedComm incorporates by reference and re-alleges paragraphs 1-70 of the

Complaint as if fully set forth herein.

       151.    Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘959 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., the

Great Value 9W A19 Grow Light and Hyper Tough LED Solar Security Light, among other

substantially similar products) (collectively, the “‘959 Accused Products”).

       152.    As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘959 Patent in connection with one

of the ’959 Accused Products (e.g., the Great Value 9W A19 Grow Light). This description is

based on publicly available information. LedComm reserves the right to modify this description,

including, for example, on the basis of information about the ’959 Accused Products that it obtains

during discovery.

       1(a): A light emitting apparatus, comprising:— Defendants, directly and/or indirectly,

make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

semiconductor light emitting devices that are covered by claim 1 of the ‘959 Patent.




                                                78
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 79 of 96




       As one non-limiting example, the Great Value 9W A19 Grow Light (shown above)

comprises   a   “light   emitting   apparatus,”     as   recited   in   claim   1.   See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-9-Watts-60W-Eqv-A19-Grow-Light-

Lamp-E26-Medium-Base-Non-dimmable-Plant-1-Pack/484928664.

       For instance, top-down views of an example semiconductor light-emitting apparatus from

a Great Value 9W A19 Grow Light are shown below:




       1(b): a placement surface that includes an electrode; — The Great Value 9W A19 Grow

Light comprises a placement surface that includes an electrode.

       For example, shown below is a cross-sectional view of an LED from the Great Value 9W

A19 Grow Light with a placement surface that includes an electrode identified:




                                               79
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 80 of 96




       1(c): a light emitter that is placed on the placement surface;— The Great Value 9W A19

Grow Light comprises a light emitter that is placed on the placement surface;.

       For example, shown below is a cross-sectional view of the LED from the Great Value 9W

A19 Grow Light with the light emitter placed on the placement surface identified:




       1(d): a transparent sealing resin that seals the light emitter, and forms a concave surface

that is a light-outgoing surface via which light outgoes,— The Great Value 9W A19 Grow Light

each comprises a transparent sealing resin that seals the light emitter, and forms a concave surface

that is a light-outgoing surface via which light outgoes.

       For example, shown below is a cross-sectional view of the LED from the Great Value 9W

A19 Grow Light with a transparent sealing resin that seals the light emitter and forms a concave

surface identified:




                                                 80
           Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 81 of 96




       As shown above, the formed concave surface is a light-outgoing surface via which light

outgoes.

       1(e): the concave surface facing a surface of the light emitter, from which surface light

is emitted; and— In the Great Value 9W A19 Grow Light, the concave surface faces a surface of

the light emitter, from which surface light is emitted.

       For example, shown below is a cross-sectional view of the LED from the Great Value 9W

A19 Grow Light with the concave surface facing a surface of the light emitter identified:




       1(f): the light emitter and the electrode being connected via a wire that is curved in such

a way that a top section of the curved wire substantially coincides with a deepest section of the

concave surface,— The Great Value 9W A19 Grow Light includes a light emitter and the electrode


                                                 81
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 82 of 96




being connected via a wire that is curved in such a way that a top section of the curved wire

substantially coincides with a deepest section of the concave surface.

       For example, shown below is a cross sectional view of the LED from the Great Value 9W

A19 Grow Light with the light emitter and the electrode connected via a wire that is curved in such

a way that a top section of the curved wire substantially coincides with a deepest section of the

concave surface:




       153.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘959 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘959

Patent under 35 U.S.C. § 271(c).

       154.    Indeed, Defendants have been and/or currently are intentionally causing, urging,

and/or encouraging customers to directly infringe one or more claims of the ‘959 Patent while

being on notice of (or willfully blind to) the ’959 Patent. For instance, Defendants have supplied

and continue to supply the ’959 Accused Products to customers (e.g., end users and/or distributors

of the ’959 Accused Products) while knowing that use of these products in their intended manner

will directly infringe one or more claims of the ‘959 Patent.

       155.    Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘959 Patent. As one


                                                82
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 83 of 96




example, Defendants promote, advertise, and instruct customers or potential customers about the

’959   Accused     Products    and    uses   of    the   ’959   Accused    Products.    See,   e.g.,

https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-9-Watts-60W-Eqv-A19-Grow-Light-

Lamp-E26-Medium-Base-Non-dimmable-Plant-1-Pack/484928664.

       156.    Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘959 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘959 Patent or at least should have

known of the existence of the ‘959 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘959 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘959 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct

infringement of the ‘959 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘959 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘959 Patent but have

taken (and/or took) deliberate actions to avoid learning of those facts.

       157.    Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘959 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ’959 Accused Products that contribute to the direct

infringement of the ‘959 Patent by customers of the ’959 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘959 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of this Complaint. Further,




                                                  83
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 84 of 96




Defendants offer for sale, sell, and/or import one or more components in connection with the ’959

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘959 Patent. Defendants have supplied (and/or

continues to supply) the ’959 Accused Products that comprise such component(s) to customers,

who then directly infringe one or more claims of the ‘959 Patent by using the Accused Products in

their intended manner (e.g., pursuant to instructions provided by Defendants).

       158.    At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘959 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       159.    Additional allegations regarding Defendants’ knowledge of the ‘959 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       160.    Defendants’ infringement of the ‘959 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       161.    LedComm is in compliance with any applicable marking and/or notice provisions

of 35 U.S.C. § 287 with respect to the ‘959 Patent.

       162.    LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘959 Patent, including, without limitation,

a reasonable royalty.

              COUNT VIII: INFRINGEMENT OF U.S. PATENT NO. 8,441,022

       163.    LedComm incorporates by reference and re-alleges paragraphs 1-70 of the

Complaint as if fully set forth herein.




                                                84
           Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 85 of 96




       164.    Defendants have infringed and are infringing, either literally or under the doctrine

of equivalents, the ‘022 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly,

by making, using, offering for sale, and/or selling in the United States, and/or importing into the

United States without authority or license, the Great Value and Hyper Tough products (e.g., the

Great Value 8.5W T8 Blacklight, among other substantially similar products) (collectively, the

“‘022 Accused Products”).

       165.    As just one non-limiting example, set forth below (with claim language in bold and

italics) is exemplary evidence of infringement of claim 1 of the ‘022 Patent in connection with one

of the ’022 Accused Products (e.g., Great Value 8.5W T8 Blacklight). This description is based on

publicly available information. LedComm reserves the right to modify this description, including,

for example, on the basis of information about the Accused Products that it obtains during

discovery.

       1(a): A semiconductor light-emitting device, for emitting light to an outside, the

semiconductor light-emitting device being mountable on a substrate, the semiconductor light-

emitting device comprising:— Defendants, directly and/or indirectly, make, use, sell, and/or offer

to sell in the United States, and/or import into the United States, semiconductor light emitting

devices that are covered by claim 1 of the ‘022 Patent.

       As one non-limiting example, the Great Value 8.5W T8 Blacklight (shown below)

comprises a “semiconductor light emitting device, for emitting light to an outside,” as recited in

claim 1.




                                                85
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 86 of 96




See also, e.g., https://www.walmart.com/ip/Great-Value-LED-Light-Bulb-8-5-Watts-T8-T12-

Blacklight-Replacement-Lamp-G13-Base-Non-dimmable-Black-24-inches-1-Pack/501296082.

      For instance, shown below are top-down views of example LEDs from the Great Value

8.5W T8 Blacklight:




                                          86
        Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 87 of 96




       1(b): at least one semiconductor light-emitting element;— The Great Value 8.5W T8

Blacklight comprises at least one semiconductor light-emitting element.

       For example, a top-down view of a LED from a Great Value 8.5W T8 Blacklight is shown

below with a semiconductor light emitting element identified:




       1(c): a semiconductor element; — The Great Value 8.5W T8 Blacklight comprises a

semiconductor element.

       For example, shown below is a top-down view of the LED from the Great Value 8.5W T8

Blacklight with a semiconductor element identified:




                                              87
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 88 of 96




        1(d): a first lead frame including a first inner lead and a first outer lead connected to

each other, the first inner lead having a surface on which the at least one semiconductor light-

emitting element is provided, the first outer lead being connectable to a corresponding electrode

of the substrate; and— The Great Value 8.5W T8 Blacklight comprises a first lead frame

including a first inner lead and a first outer lead connected to each other, the first inner lead having

a surface on which the at least one semiconductor light-emitting element is provided, the first outer

lead being connectable to a corresponding electrode of the substrate.

        For example, shown below are top-down and cross-sectional views of the LED from the

Great Value 8.5W T8 Blacklight showing a first inner lead having a surface on which a

semiconductor light emitting element is provided, and a first outer lead that is connectable to a

corresponding electrode of the substrate:




                                                  88
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 89 of 96




       1(e): a second lead frame including a second inner lead and a second outer lead

connected to each other, the second inner lead having a surface on which the semiconductor

element is provided, the second outer lead being connectable to a corresponding electrode of the

substrate; and— The Great Value 8.5W T8 Blacklight comprises a second lead frame including a

second inner lead and a second outer lead connected to each other, the second inner lead having a

surface on which the semiconductor element is provided, the second outer lead being connectable

to a corresponding electrode of the substrate.

       For example, shown below are views of the LED from the Great Value 8.5W T8 Blacklight

showing the second inner lead having a surface on which the semiconductor element is provided,

and the second outer lead that is connectable to a corresponding electrode of the substrate:




                                                 89
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 90 of 96




       1(f): a fixing member for fixing the first lead frame and the second lead frame thereto,

— The Great Value 8.5W T8 Blacklight comprises a fixing member for fixing the first lead frame

and the second lead frame thereto.

       For example, shown below is a top-down view of the LED from the Great Value 8.5W T8

Blacklight with the fixing member for fixing the first lead frame and second lead frame identified:




       1(g): both the first outer lead connected to the first inner lead penetrating the fixing

member and the second outer lead connected to the second inner lead penetrating the fixing

member being provided on an outer wall surface of the fixing member, — In the Great Value

8.5W T8 Blacklight, both the first outer lead connected to the first inner lead penetrating the



                                                90
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 91 of 96




fixing member and the second outer lead connected to the second inner lead penetrating the

fixing member are provided on an outer wall surface of the fixing member,.

       For example, shown below is a cross-sectional view of the LED from the Great Value 8.5W

T8 Blacklight showing both the first outer lead and the second outer lead provided on an outer wall

surface of the fixing member:




       1(h): the first outer lead having a surface area greater than that of the second outer

lead. — In the Great Value 8.5W T8 Blacklight, the first outer lead has a surface area greater

than that of the second outer lead.

       For example, shown below is a cross-sectional view of the LED from the Great Value

8.5W T8 Blacklight showing the first outer lead having a surface area greater than that of the

second outer lead:




       1(i): the device further comprising an insulating layer formed between the first inner

lead and the second inner lead so as to be oblique to one side of the semiconductor light-



                                                91
          Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 92 of 96




emitting device, the insulating layer being made of a material identical to that for the fixing

member. — The Great Value 8.5W T8 Blacklight comprises an insulating layer formed between

the first inner lead and the second inner lead so as to be oblique to one side of the semiconductor

light-emitting device, the insulating layer being made of a material identical to that for the fixing

member.

       For example, shown below is a top-down view of the LED from the Great Value 8.5W

T8 Blacklight with an insulating layer formed between the first inner lead and the second inner

lead so as to be oblique to one side of the semiconductor light-emitting device identified:




       As shown, the insulating layer appears to be made of a material identical to that for the

fixing member shown in the claim elements above.

       166.    Additionally, Defendants have been and/or currently are an active inducer of

infringement of the ‘022 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘022

Patent under 35 U.S.C. § 271(c).

       167.    Indeed, Defendants have been and/or currently are intentionally causing, urging,



                                                 92
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 93 of 96




and/or encouraging customers to directly infringe one or more claims of the ‘022 Patent while

being on notice of (or willfully blind to) the ’022 Patent. For instance, Defendants have supplied

and continue to supply the ’022 Accused Products to customers (e.g., end users and/or distributors

of the ’022 Accused Products) while knowing that use of these products in their intended manner

will directly infringe one or more claims of the ‘022 Patent.

       168.    Defendants have been and/or currently are knowingly and intentionally

encouraging and aiding customers to engage in such direct infringement of the ‘022 Patent. As one

example, Defendants promote, advertise, and instruct customers or potential customers about the

Accused Products and uses of the Accused Products. See, e.g., https://www.walmart.com/ip/Great-

Value-LED-Light-Bulb-8-5-Watts-T8-T12-Blacklight-Replacement-Lamp-G13-Base-Non-

dimmable-Black-24-inches-1-Pack/501296082.

       169.    Defendants know (and/or have known) that such encouraging and aiding does

(and/or would) result in their customers directly infringing the ‘022 Patent. For instance,

Defendants know (and/or have known) of the existence of the ‘022 Patent or at least should have

known of the existence of the ‘022 Patent but were willfully blind to its existence. Indeed,

Defendants have had actual knowledge of the ‘022 Patent since at least as early as the filing and/or

service of the Complaint. And, as a result of their knowledge of the ‘022 Patent (and/or as a direct

and probable consequence of their willful blindness to this fact), Defendants specifically intend

(and/or have intended) that their encouraging and aiding does (and/or would) result in direct

infringement of the ‘022 Patent by Defendants’ customers. On information and belief, Defendants

specifically intend (and/or have intended) that their actions will (and/or would) result in direct

infringement of one or more claims of the ‘022 Patent and/or subjectively believe (and/or have

believed) that their actions will (and/or would) result in infringement of the ‘022 Patent but have




                                                93
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 94 of 96




taken (and/or took) deliberate actions to avoid learning of those facts.

       170.    Additionally, Defendants have been and/or currently are contributorily infringing

one or more claims of the ‘022 Patent by offering for sale, selling, and/or importing one or more

components in connection with the ’022 Accused Products that contribute to the direct

infringement of the ‘022 Patent by customers of the ’022 Accused Products. In particular, as set

forth above, Defendants have had actual knowledge of the ‘022 Patent or were willfully blind to

its existence since at least as early as the filing and/or service of this Complaint. Further,

Defendants offer for sale, sell, and/or import one or more components in connection with the ’022

Accused Products that are not staple articles of commerce suitable for substantial noninfringing

use, and Defendants know (or should know) that such component(s) were especially made or

especially adapted for use in infringement of the ‘022 Patent. Defendants have supplied (and/or

continues to supply) the ’022 Accused Products that comprise such component(s) to customers,

who then directly infringe one or more claims of the ‘022 Patent by using the Accused Products in

their intended manner (e.g., pursuant to instructions provided by Defendants).

       171.    At least as early as the filing and/or service of this Complaint, Defendants’

infringement of the ‘022 Patent was and continues to be willful and deliberate, thereby entitling

LedComm to enhanced damages.

       172.    Additional allegations regarding Defendants’ knowledge of the ‘022 Patent and

willful infringement will likely have evidentiary support after a reasonable opportunity for

discovery.

       173.    Defendants’ infringement of the ‘022 Patent is exceptional and entitles LedComm

to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

       174.    LedComm is in compliance with any applicable marking and/or notice provisions




                                                 94
         Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 95 of 96




of 35 U.S.C. § 287 with respect to the ‘022 Patent.

       175.    LedComm is entitled to recover from Defendants all damages that LedComm has

sustained as a result of Defendants’ infringement of the ‘022 Patent, including, without limitation,

a reasonable royalty.

                                          JURY DEMAND

       LedComm hereby demands a trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff LedComm Communications, LLC respectfully requests:

       A.      That Judgment be entered that Defendants have infringed at least one or more

claims of the Patents-in-Suit, directly and/or indirectly, literally and/or under the doctrine of

equivalents;

       B.      An award of damages sufficient to compensate LedComm for Defendants’

infringement under 35 U.S.C. § 284, including an enhancement of damages on account of

Defendants’ willful infringement;

       C.      That the case be found exceptional under 35 U.S.C. § 285 and that LedComm be

awarded its reasonable attorneys’ fees;

       D.      Costs and expenses in this action;

       E.      An award of prejudgment and post-judgment interest; and

       F.      Such other and further relief as the Court may deem just and proper.




                                                95
      Case 6:21-cv-00266-ADA Document 1 Filed 03/17/21 Page 96 of 96




                                  Respectfully submitted,



Dated: March 17, 2021             MORT LAW FIRM
                                        and
                                  LEE SULLIVAN SHEA & SMITH LLP



                                  By: /s/ Raymond W. Mort, III
                                  Raymond W. Mort, III
                                  Texas State Bar No. 00791308
                                  raymort@austinlaw.com
                                  THE MORT LAW FIRM, PLLC
                                  100 Congress Ave, Suite 2200
                                  Austin, Texas 78701
                                  Tel/Fax: (512) 865-7950

                                  Cole B. Richter (pro hac vice)
                                  richter@ls3ip.com
                                  Jae Y. Pak (pro hac vice)
                                  pak@ls3ip.com
                                  David R. Grosby (pro hac vice)
                                  grosby@ls3ip.com
                                  LEE SULLIVAN SHEA & SMITH LLP
                                  656 West Randolph Street, Floor 5W
                                  Chicago, IL 60661
                                  Tel: (312) 754-0002
                                  Fax: (312) 754-0003

                                  Attorneys for Plaintiff
                                  Ledcomm LLC




                                    96
